Filed 7/15/15 P. v. Carrillo CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069110
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F13912021)
                   v.

ADAM VINCENT CARRILLO,                                                                   OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. David A.
Gottlieb, Judge.
         William D. Farber, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P. J., Detjen, J. and Franson, J.
       Adam Vincent Carrillo pled no contest to felony attempting to dissuade a witness
from prosecuting a crime and misdemeanor infliction of corporal injury on a cohabitant.
Appellate counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 stating
he failed to identify any arguable issues on appeal. By letter dated July 10, 2014, we
invited Carrillo to identify any grounds he wished this court to address in this appeal.
Carrillo did not respond to our letter.
       Our independent review of the record did not discover any arguable issues in this
case. Accordingly, we affirm the judgment.
                      FACTUAL AND PROCEDURAL SUMMARY
       The first amended complaint charged Carrillo with three felonies, two counts of
inflicting corporal injury on a cohabitant (Pen. Code, § 273.5, subd. (a))1 and one count
of attempting to dissuade a witness from prosecuting a crime (§ 136.1, subd. (b)(2)). A
plea agreement was reached wherein Carrillo agreed to plead no contest to one
misdemeanor count of inflicting corporal injury on a cohabitant and to the felony count of
dissuading a witness from prosecuting a crime. In exchange, the prosecution agreed to
dismiss the remaining count and agreed to not seek a prison commitment.
       Carrillo completed the “Felony Advisement, Waiver of Rights, and Plea Form.”
He thereby was informed of his trial rights, the consequences of the plea, including the
fact the felony would be a strike conviction pursuant to section 667, subdivisions (b)
through (i), and that he faced a maximum sentence of three years in prison. Carrillo also
waived his trial rights in the plea form.
       The trial court confirmed Carrillo (1) wanted to accept the plea agreement, (2) had
had ample time to discuss the case with his attorney, and (3) initialed and signed the plea
form. The trial court advised Carrillo (1) he faced possible deportation if he was not a


       1All   further statutory references are to the Penal Code unless otherwise stated.


                                               2.
United States citizen, (2) this plea would constitute a violation of parole or probation if he
was on parole or probation, (3) the maximum sentence he faced was three years, (4) the
trial court would order restitution, and (5) the plea would constitute a strike conviction.
Carrillo confirmed he understood each of these possible consequences to his plea. The
trial court also confirmed Carrillo understood and waived his trial rights. Carrillo then
pled no contest to the agreed-upon charges and he was sentenced pursuant to the terms of
the plea agreement.
         Carrillo filed a notice of appeal that included a request for a certificate of probable
cause. The request does not identify any specific issues that deserve appellate review.
Instead, the request states Carrillo intends to “raise sentencing issues.” However, the
request states Carrillo is unable to identify any issues without the assistance of appellate
counsel.
         Because Carrillo interpreted case law as requiring a certificate of probable cause to
address at least some sentencing issues, “[Carrillo] requests that a certificate of probable
cause be issued, in the event that the Court of Appeal construes any claims of sentencing
error that his appellate counsel is able to identify as a challenge to the validity of
[Carrillo’s] plea that requires a certificate of probable cause. It is also possible that, once
[Carrillo] has been provided an appellate attorney, that attorney might identify potential
issues as to the effectiveness of the representation [Carrillo] received in entering his
plea.”
         In other words, the request asked the trial court to issue a certificate of probable
cause just in case an appellate attorney might be able to identify an arguable issue on
appeal. Inexplicably, the trial court granted the request and issued a certificate of
probable cause.




                                                3.
                                       DISCUSSION
       As stated above, appellate counsel did not identify any arguable issues in this case.
Our review of this clear and very brief record leaves us in agreement with appellate
counsel.
       Carrillo failed to identify any possible issue that was worthy of appellate review in
his request. Nonetheless, the trial court granted the request. The trial court’s decision
appears to us to be contrary to section 1237.5.
       Generally, section 1237.5 precludes an appeal from the judgment entered after a
guilty plea unless the defendant applies for, and the trial court grants the defendant, a
certificate of probable cause. Without a certificate of probable cause, the issues raised by
the defendant are not reviewable. (People v. Sem (2014) 229 Cal. App. 4th 1176, 1187.)
                                      DISPOSITION
       The judgment is affirmed.




                                              4.